Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 05, 2016

The Court of Appeals hereby passes the following order:

A16D0350. ELSIE BRIDGES v. AMERICAN HOMES 4 RENT PROPERTIES.
    LLC.

      This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, Elsie Bridges appealed the magistrate court’s decision to the superior
court. Bridges, through attorney Grady Roberts, purports to appeal the superior
court’s order disposing of her appeal. Bridges has not, however, provided a copy of
the order she seeks to appeal.1
      Pursuant to OCGA § 5-6-35 (c) and Court of Appeals Rule 31 (b), an
application for discretionary review must include a copy of the order being appealed.
In the absence of the appealable order, we are unable to assume jurisdiction. See
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989) (“The requirements of
OCGA § 5-6-35 are jurisdictional and this court cannot accept an appeal not made in
compliance therewith”). Accordingly, we are unable to consider the merits of
Bridges’s application for discretionary appeal, which is hereby DISMISSED.




      1
        Bridges’s application included a copy of the magistrate’s dispossessory
judgment and order, along with a copy of her appeal to the superior court; neither of
which is an appealable order.
Court of Appeals of the State of Georgia
                                     05/05/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.